Citation Nr: 1125545	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to September 2000, and from August 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The RO sent the Veteran a letter in early April 2010, indicating that his appeal was being certified to the Board.  In that letter, he was notified that any additional evidence should be sent to the Board within 90 days of that letter.  It also notified him that the controlling regulations with respect to submitting additional evidence was set forth in 38 C.F.R. § 20.1304; which in part indicates that pertinent evidence submitted subsequent to certification "must be referred to the agency of original jurisdiction [(AOJ)] for review, unless this procedural right is waived by the appellant or representative[.]"

In April 2010 and May 2010, the Veteran sent the RO additional medical evidence, consisting of treatment records from Trinity Clinic and a private disability evaluation completed by Dr. B.W. in conjunction with the Veteran's request for temporary work absence due to one of the disabilities in question.  This evidence is pertinent to each of the Veteran's claims.  However, he did not submit a waiver of AOJ consideration with respect to these records.  38 C.F.R. § 20.1304.  In April 2011, the Board contacted the Veteran and asked if he wished to waive his right to AOJ review.  In May 2011, he responded in writing that he desired review of the records by the AOJ.  Because the Veteran has not waived his right to AOJ review, remand is required.

Accordingly, the case is remanded for the following action:

Readjudicate the issues on appeal, specifically addressing the newly-acquired private treatment records.  If any of the issues on appeal remain denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


